IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11020
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EGENESEE EVETTE JOHN, also known as Eginese John, also known as
King, also known as Egenise John, also known as Esenesee John,
also known as Esenesee King, also known as Egenesee King,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:00-CR-361-ALL-D
                      --------------------
                         April 11, 2002


Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Egenesee

Evette John has filed a motion for leave to withdraw as counsel

and a brief in support in accordance with Anders v. California,

386 U.S. 738, 744 (1967).   John has received a copy of counsel’s

motion and brief but has not filed a response.   Our independent

review of the record and counsel’s brief reveals no nonfrivolous

issues for appeal.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED; counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.